Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
 Receipt of amendment, response dated 2/24/21 and IDS dated 2/24/21 and 04/21/21 is acknowledged.
Claims 46-53 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/21 and 04/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following rejection has been modified in light of the amendment:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6355676 to Joshi et al and US 6429223 to Lai et al.
Joshi teaches one or more salts of fumaric acid tablets for treating psoriasis, neurodermatitis, enteritis regionalis of Crohn (abstract). Joshi teaches that enteric coated tablets of known fumaric acid product (Fumaderm®) causes gastro-intestinal side effects such as diarrhea, stomach pains and bloating , and other side effects such as redness of the face, and sensations of heat (col. 1, l 35-53). Joshi teaches that the compositions of their invention avoids gastro-intestinal complaints (col. 1, l 53-58), and the composition in the form of micro-tablets comprising one or more fumaric acid alkyl esters such as monoalkyl and dialkyl esters (col. 2, l 10-38). Joshi further teaches that the enteric coated tablets of fumaric acid esters achieve low concentrations, as opposed to high concentrations that causes side effects, and are released gradually into the small intestine with enhanced distribution of active agent (col. 3). Instant claims 47-49 are directed to mono and dimethylesters of fumaric acid (MMF and DMF respectively). In this regard, Joshi teaches both MMF and DMF of the instant claims. Instant claims recite a controlled release composition without actually describing the controlled release materials of the composition. In this regard, even though Joshi fails to explicitly state a controlled release fumaric acid esters, the micro-tablets and capsules of Joshi releases fumaric acid esters in a controlled fashion i.e., gradually, without causing high local concentrations of the same and thus avoid gastro-intestinal adverse side effects. 
Thus, Joshi teaches instant method of reducing (gastro-intestinal) side effects and administering controlled release composition of fumaric acid esters of instant claims. 
Joshi fails to teach the claimed NSAID or aspirin.


    PNG
    media_image1.png
    375
    492
    media_image1.png
    Greyscale

Lai discloses several NSAIDs including the claimed aspirin (col. 3, l 20-55). Lai teaches oral delivery and in the form of solid, emulsions, tablets, capsules, pellets (col. 8, 45-col. 9, l 18). Example 56 further shows reduced GI side effects and still exhibit dose equivalent efficacy in treatment (fig. 1) in ulcers, and example 57 teaches effective 
Thus, both Joshi and Lai are directed to oral compositions for providing treatment to the same diseases, for example, multiple sclerosis, inflammation, pain, arthritis , Crohn’s, ulcerative colitis etc.,  and both recognize that the active agents cause the same gastrointestinal side effects such as inflammation, gastrointestinal irritation, epithelial irritation. Both references desire to reduce the side effects of treating the above diseases. Thus, Joshi and Lai constitute analogous art.
 Hence, it would have been obvious for one of an ordinary skill in the art combine the teachings of Joshi and Lai i.e., combine dialkyl fumarate of Joshi and the modified NSAID such as aspirin of Lai, with an expectation to provide not only an enhanced treatment of the same condition being treated (multiple sclerosis, inflammation, pain, arthritis, Crohn’s, ulcerative colitis) but also provide an effective reduction in the side effects caused by administering the respective agents. A skilled artisan would have expected at least an additive effect (if not a synergistic) in the combination treatment.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). A skilled in the art would have expected to see a reduced side effects such as GI side effects with at least modified NSAIDs (if not a combination of modified .

Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered. However, the present rejection relies on different combination of references. Applicants’ extensive arguments regarding the teachings of Sims and OK references are moot because the reference is no longer relied upon. Hence the argument that claims are not obvious is moot.
Claims 46-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6355676 to Joshi et al and US 6429223 to Lai et al.
	Applicants argue Joshi reports that about 60% of the patients receiving fumaric acid ester therapy using Fumaderm® developed gastro-intestinal symptoms and flushes. It is argued that Joshi teaches micor-tablets but does fails to teach NSAIDs. However, the present rejection relies on a combination of Joshi reference with a new reference, US 6429223 to Lai et al, which teaches modified NSAIDs such as aspirin for reducing the same side effects that are also caused by dimethyl fumarate of Joshi and for the treatment of same diseases.
	Applicants themselves admit (response dated 6/15/20) that Joshi describes fumaric acid ester formulations that show a “substantial reduction” of gastro-intestinal symptoms (see Joshi, col. 2, lines 10-13), but Joshi does not teach that all side effects of orally administered fumaric acid ester are eliminated. Applicants’ arguments are not persuasive because instant claims only require “reducing “a” side effect”. Instant claims 

Evidence of side effect reduction: Applicants argue that to show that an NSAID can be used to reduce a side effect of fumaric acid ester treatment, Applicant invites the Examiner’s attention to (i) an article by O’Gorman et al., 2015, Clinical Therapeutic 27(7): 1402-1419 (“O’Gorman”);1 and (ii) Prescribing Information for Tecfidera®.2 O’Gorman reports the results of a study showing that aspirin reduced the incidence, severity and number of flushing events in human subjects who received delayed-release dimethyl fumarate (see Abstract, p. 1402). It is argued that Tecfidera® is an FDA-approved product containing dimethyl fumarate, and sections 2.1 and 5.5 of the Prescribing Information for Tecfidera® state that administration of aspirin 30 minutes prior to Tecfidera® dosing may reduce the incidence or severity of flushing. Accordingly, Applicant submits that the aforementioned publications provide ample evidence that administering an NSAID can be used to reduce a side effect of fumaric acid ester treatment.
Applicants’ arguments have been considered. However, it is noted that Gorman et al teaches a combination of aspirin and DMF reduces the incidence of side effects (flushing and GI events associated with DMF) as seen in Table II, than DMF alone, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611